



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Long, 2014 ONCA 10

DATE: 20140108

DOCKET: C56936

Doherty, Strathy and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Long

Appellant

R. Craig Bottomley, for the appellant

Mabel Lai, for the respondent

Heard: January 6, 2014

On appeal from the conviction entered by Justice Zabel of
    the Ontario Court of Justice, dated September 14, 2012 and the sentence imposed
    on October 17, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We read no ambiguity in the sentence
    imposed by the trial judge.  He made it clear that he viewed seven years as the
    appropriate total sentence, gave the appellant 12 months credit for his
    pre-trial custody, and imposed sentences of five years on the robbery and one
    year on the consecutive disguise with intent to rob charge.  The total sentence
    imposed, having regard to the very serious nature of the offences, was
    appropriate despite the appellants youth.

[2]

Leave to appeal granted, the appeal is
    dismissed.


